Title: To George Washington from Peter Corne, 1 September 1782
From: Corne, Peter
To: Washington, George


                        
                            May it Please your ExcellencyWest point 1t Septr 1782
                        
                        To permitt me to memoriall you on the Subject of my unfortunate Situation Occasiond by having Obtaind a flag for Stanford in Connecticut my Application for it at the Commandants in New York was deliverd by my Self to Capt. SinClair the Secretary in writing & plainly Expressd the words Stanford in Connecticut—I Assure your Excellency by every tie of Honor & Honesty I was Ignorant that Dobb’s ferry  was the only post where flags could be admitted I do declare to all intents & purposes I was innocent of doing any thing wrong or in the least degree infringeing on your Excellencys Orders, however I am the unhappy Sufferer as being the only Ostensive person present & have nothing to relieve me but Your Excellencys goodness in considering this Narrative in the true & impartiall State I have related it after which I flatter my Self I Shall appear to your Excellency in the light I have mentiond—& I pray your Excellency that if you find it Consistant I may be relievd as Soon as possible—I am now at the Expence of 30/ a day for hire of the Sloop—& 24/ for three men but my Absence from my family & Buisiness is Still of more Consequence which I hope & dare Say your Excellencys humane Sensations will easily point out & if your Excellency has no reason to think me blameable in this unlucky undertaking I hope I Shall be speedily relievd—I am Sorry it happend. I am Your Excellencys Most Obedt Humble Servt
                        
                            Peter Corne
                        
                    P.S. my Buisiness at Stanford was with Mr Stephen Platt who lives there to Settle an Account of Merchandize which was tranacted in the Year 1772 for fear things Should be thrown in Confusion by unforeseen Accidents